Citation Nr: 0300469	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  95-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1. Entitlement to service connection for claimed 
diverticulitis.  

2. Entitlement to an increased rating for the service-
connected psychiatric disorder, currently rated as 30 
percent disabling.  

3. Entitlement to a compensable rating for the service-
connected filariasis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
May 1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating 
decision of the RO.  

In a decision promulgated in January 2002, the Board 
denied the veteran's claims for increased ratings for the 
service-connected psychiatric disorder and filariasis.  
The Board also remanded the diverticulitis issue to RO for 
additional development of the record.  The veteran then 
appealed to the United States Court of Appeals for 
Veterans Claims (Court).

In a September 2002 order, the Court noted that it had 
learned of the veteran's death in July 2002.  The Court 
held that, pursuant to Landicho v. Brown, 7 Vet. App. 42 
(1994), the appropriate remedy in this case was to vacate 
the Board decision from which the appeal was taken, 
causing the underlying RO decisions to be vacated as well, 
and to dismiss the appeal.  

The Court vacated the January 2002 Board decision, which 
had the legal effect of nullifying the previous merits 
adjudication by the RO, and dismissed the appeal for lack 
of jurisdiction.  



FINDING OF FACT

Pursuant to an Order of September 2002, the Court vacated 
the Board's decision of January 2002 due to the death of 
the veteran.  



CONCLUSION OF LAW

The RO's March 1995 rating decision and subsequent 
decisions denying the issues on appeal are vacated.  
Landicho v. Brown, 7 Vet. App. at 44.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in June 2002, during the pendency of his 
appeal to the Court.  In an order of September 2002, the 
Court held that, pursuant to the holding in Landicho v. 
Brown, 7 Vet. App. at 44, substitution of the appellant 
was not permissible in the case where the appellant is a 
veteran who dies while the denial by the Board of the 
veteran's claim for disability compensation under Chapter 
11 of Title 38, U.S. Code, was pending at the Court.  

The Court held that the appropriate remedy is to vacate 
the Board decision from which the appeal was taken and to 
dismiss the appeal for a lack of jurisdiction.  Landicho 
v. Brown, 7 Vet. App. at 54.  

The Court explained that this was done to ensure that the 
Board decision and the underlying RO decision would have 
no preclusive effect in the adjudication of any accrued-
benefits claims derived from the veteran's entitlements.  
Id.  

The Court also noted that vacating the Board decision had 
the legal effect of nullifying the previous merits 
adjudication by the RO because that decision had been 
subsumed by the decision of the Board.  

In accordance with the Court's order, the RO must vacate 
the March 1995 rating decision and subsequent decisions to 
the extent that they deny the issues on appeal.  



ORDER

As the appeal is dismissed for lack of jurisdiction, the 
RO is directed to vacate its March 1995 rating decision 
and subsequent decisions to the extent that they deny the 
issues on appeal.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

